DETAILED ACTION
1.0	REISSUE APPLICATIONS

1.1	Summary

This office action is in response to Applicant’s Arguments/Remarks filed on 7/6/2022 which is in response to the non-final rejection mailed on 2/7/2022 after the RCE filed on 11/18/2021 in the examination of reissue application 15/470,997 filed 3/28/2017 regarding US Patent Number 8,390,283 B2 (hereafter the ‘283 patent) issued to Mather et al. on March 5, 2013.
 For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,390,283 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.0.
1.2	Reason for Reissue Application

Reissue Declaration
This is a broadening reissue, Applicant seeks to broaden patent claim 1 that does not require a sensing element to have all of a first side, a second side, a first edge, and a second edge. Applicant submits that requiring the sensing element to have all of a first side, a second side, a first edge, and a second edge, as recited in at least claim 1 of the patent, is unduly narrowing. See Reissue Declaration filed by the inventor on 7/19/2022 which has been accepted by the Examiner.
1.3	Status of Claims

Patent Claims 1-21 are cancelled by Applicant in the Amendment filed 8/9/2017.
Claims 22, 42, 43, and 72 are amended in the amendment filed on 7/6/2022 out of which claims 22, 43, and 72 are in independent form.
New Claims 22-99 are allowable.
2.0	RESPONSE TO ARGUMENTS

2.1	Claim Amendment
Applicant has provided a marked up copy of the claims filed on 7/6/2022 showing changes made with respect to the previous version of the claims. Applicant has provided support for the claim amendments at FIGs. 1-3, and the sections of the detailed description section that explain the arrangement of the flux guide relative to the sensing element as shown in FIGs. 1-3. (e.g., col. 5, line 66 to col. 6, line 7; col. 9, lines 14-30; and col. 9, lines 40-60) (See Applicant’s remarks page 35).
2.2	Claim Rejections under 35 U.S.C. § 251
In response to the rejection of Claims 22-99 under 35 U.S.C. 251 for improper recapture Applicant has reinstated the surrendered claim limitation, namely, “flux guide comprising a soft ferromagnetic material disposed non-parallel to the first side of the first sensing element.”  The above limitation is recited in each of the independent claims 22, 43, and 72 (See marked up copy of claims 22, 43, and 72 in Applicant’s remarks pages 28-34). In view of Applicant’s amendment to the claims filed on 7/6/2002 rejection of Claims 22-99 under 35 U.S.C. 251 for improper recapture is withdrawn by the Examiner.
In response to the rejection of Claims 22, 43, and 72, under 35 U.S.C. 251 for adding new matter, Applicant has amended the claims by deleting the added subject matter, namely, “transverse axis” and “longitudinal axis,” recited in each independent claims 22, 43, and 72. In view of Applicant’s amendment to claims 22, 43, and 72 the rejection of these claims under 35 U.S.C. 251 for adding new matter is withdrawn by the Examiner.

2.3	Claim Rejections under 35 U.S.C. § 112
In response to the rejection of Claims 22, 43, and 72 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, for failing to comply with the written description requirement regarding the added limitations  “transverse axis” and “longitudinal axis,” Applicant has amended the claims by deleting the added subject matter. In view of Applicant’s amendment to claims 22, 43, and 72 the rejection of these claims under 35 U.S.C. 112(a) for adding new matter is withdrawn by the Examiner.

2.4	Double Patenting Rejections
	In response to the rejection claims 22-99 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. RE46428 (the '428 Patent) or
RE46180 (the '180 Patent) in view of various combinations of Hervé, Grimm, Walther,
Durlam, Pant, Crolly, Lenssen, Gard, Dill, Shi, Ho, and Beam (Office Action dated 2/7/2022 at pages 13-133), Applicant has filed a Terminal Disclaimer dated 7/5/2022 which has been approved by the office. (Remarks page 38).

3.0	ALLOWABLE SUBJECT MATTER
Claims 22-99 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 22, 43, and 72, the prior art combination fails to disclose or fairly suggest wherein each flux guide of the first, second, third, and fourth flux guides includes (i) a first vertical segment, (ii) a second vertical segment, and (iii) a horizontal segment connecting the first and second vertical segments, wherein a free end of the first vertical segment is flared away from a free end of the second vertical segment, each flux guide having the flared-away free ends at least partially enclosing the cladded line between the two vertical segments, and wherein the first vertical segment, the second vertical segment, and the horizontal segment define an opening, the opening having a width defined by a distance between inner walls of the first and second vertical segments, wherein the width of the opening between the inner walls at the flare-away free ends is larger than the width of the opening between the inner walls at connected ends of the first and second vertical segments, the first and second vertical segments being connected to the horizontal segment at the connected ends (See Examiner’s Response to Arguments in the Non-Final Rejection, pages 8-9 dated 2/7/2022).
Claims 23-42, 44-71, and 73-99 depend from claims 22, 43, and 72 respectively and are allowed for the same reasons as above and for their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.0	CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anjan K. Deb whose telephone number is 571-272- 2228. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached at 571-272-4184.
/ANJAN K DEB/            Primary Examiner, Art Unit 3992        

Conferees:      

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992    
/MICHAEL FUELLING/            Supervisory Patent Examiner, Art Unit 3992